[Cite as State v. Inman, 2014-Ohio-786.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       ROSS COUNTY

STATE OF OHIO,                                        :

        Plaintiff-Appellee,                           :
                                                                     Case No. 13CA3374
        vs.                                           :
                                                                     DECISION AND
WILLIAM A. INMAN,                                     :              JUDGMENT ENTRY

        Defendant-Appellant.                          :              RELEASED 02/28/2014


                                           APPEARANCES:

David A. Sams, West Jefferson, Ohio, for Appellant.

Michael DeWine, Attorney General of Ohio, Thomas N. Anger, Assistant Attorney General of
Ohio, and Debra Gorrell Wehrle, Assistant Attorney General of Ohio, Columbus, Ohio, for
Appellee.



Hoover, J.


        {¶ 1} This is an appeal from a Ross County Court of Common Pleas judgment of

conviction and sentence. William A. Inman, defendant below and appellant herein, was

convicted by a jury of two counts of aggravated murder, murder, kidnapping, tampering with

evidence, and gross abuse of a corpse. Appellant was sentenced to life imprisonment without the

possibility of parole. For the following reasons, we affirm the judgment of the trial court.

                                      I.    Summary of the Case

        {¶ 2} On May 20, 2011, a Hocking County Grand Jury indicted appellant on aggravated

murder, with death penalty specifications, in violation of R.C. 2903.01(A) and R.C. 2941.14;

aggravated murder, with death penalty specifications, in violation of R.C. 2903.01(B) and R.C.

2941.14; murder in violation of R.C. 2903.02(A); kidnapping in violation of R.C. 2905.01(A)(3);
Ross App. No. 13CA3374                                                                                          2


tampering with evidence in violation of R.C. 2921.12(A)(1); and gross abuse of a corpse in

violation of R.C. 2927.01(B). Appellant’s son and co-defendant, William Inman II, was likewise

indicted, tried, and convicted on identical charges. See State v. Inman, 4th Dist. Hocking No.

12CA16, 2013-Ohio-3351, ¶ 12. Inman II was tried first, in Hocking County, and because pre-

trial publicity proved prejudicial, appellant’s case was transferred to Ross County, Ohio. A jury

found appellant guilty of all the charged crimes and, following a mitigation hearing,

recommended a sentence of life imprisonment without the possibility of parole. The trial court

accepted the jury's recommendation and imposed the life with no possibility of parole sentence.1

For her role in this tragedy, appellant’s wife, Sandra Inman, pled guilty to murder. See State v.

Sandra K. Inman, Hocking County Common Pleas Court No. 11-CR-43.

        {¶ 3} The charges against appellant stemmed from the kidnapping and murder of

Summer Cook Inman. During the late evening hours of March 22, 2011, Summer was kidnapped

outside the Century National Bank in Logan, Ohio, where she worked as a janitor. Her body was

found a week later, left inside the septic tank behind the Faith Tabernacle Church in nearby

Nelsonville, Ohio. Three industrial grade zip ties had been used to bind Summer’s hands, and a

fourth zip tie had been fastened around Summer’s neck. Appellant was Summer’s father-in-law;

Sandra Inman was Summer’s mother-in-law; and William Inman II was Summer’s estranged

husband.

        {¶ 4} The state's basic theory of the evidence at trial is briefly summarized as follows.

On the evening of March 22, 2011, appellant, his son William Inman II, and his wife Sandra

Inman, kidnapped Summer Cook Inman from the parking lot of the Century National Bank.

Summer and Inman II were in the midst of a contentious divorce and custody dispute involving

1
 Separate sentences of imprisonment on the kidnapping, tampering with evidence, and gross abuse of a corpse
charges were ordered to be served consecutive to each other, and prior to and consecutive to the life without
possibility of parole sentence.
Ross App. No. 13CA3374                                                                             3


their children. Shortly after forcing Summer into the backseat of their vehicle, Summer was

strangled to death by the fastening of the zip tie around her neck. The Inmans then drove to the

Faith Tabernacle Church, a church that they were intimately familiar with, and disposed of

Summer’s body in the church septic tank. The Inmans then made a return trip to northeastern

Ohio, where they were living at the time, making stops along the way to clean the vehicle and to

change the physical appearance of the vehicle.

       {¶ 5} The state presented three individuals who witnessed the kidnapping of Summer on

the evening of March 22, 2011. Each witness testified that a white car, which resembled an old

police cruiser, was sitting in an alley by the bank. A woman with blond hair was in the front seat

of the vehicle. Two men were beside the rear passenger door of the vehicle holding a stun-gun on

a white female victim. The victim was lying on the ground in a fetal position, and each witness

testified to hearing loud screams coming from the victim. One witness testified that he tried to

approach and help the victim. He testified that he witnessed the two men hold the stun-gun on

the victim. When he was noticed, one of the male perpetrators pepper-sprayed him, causing him

to temporarily lose his eyesight. All the witnesses confirmed that the men wore dark clothing and

two of the witnesses testified that the men wore facemasks. Two of the witnesses testified that

they saw the two men throw the victim into the back seat of the vehicle. The same witnesses

testified that the blond haired female was driving the vehicle.

       {¶ 6} It was also adduced at trial that the appellant had purchased a white 2003 Ford

Crown Victoria on or about March 18, 2011, from Majestic Motors of Akron, Ohio. The

Streetsboro, Ohio Police Department, had previously owned the Crown Victoria. The rear

passenger locks had been disabled, thereby preventing the rear doors from being opened from the

inside of the vehicle.
Ross App. No. 13CA3374                                                                                          4


        {¶ 7}     Two additional witnesses testified for the state regarding the events on the night

Summer was kidnapped. Colton Kilkenny testified that around 11:30 p.m. on the evening in

question, he was driving along Route 33 in Nelsonville, Ohio, when he observed what appeared

to be a white police cruiser parked at the Faith Tabernacle Church. Kilkenny was so convinced

that the vehicle was a police cruiser that he slowed down in hopes of avoiding a speeding ticket.

Chrystal Farris also testified for the state. Farris testified that she also saw the white vehicle,

what she thought was an older model Crown Victoria, parked at the church in the late evening

hours. Farris further testified that she saw two men standing outside the vehicle and a blond or

redheaded woman in the front seat.

        {¶ 8}     The Inmans were immediately identified as suspects, given the pending divorce

between Inman II and Summer and the eyewitness accounts of the abductors (Sandra Inman had

blond hair at the time of the kidnapping). Law enforcement officers questioned the Inmans in the

hours and days immediately following Summer’s disappearance. A search warrant for the house

in which the Inmans were staying in Akron, Ohio, was also obtained and executed. Among other

items, a Garmin GPS unit, as well as the cell phones of appellant and Inman II were seized upon

execution of the warrant. The white Crown Victoria was also seized and searched for evidence.

        {¶ 9}     The Garmin GPS unit2, along with the cell phone records of appellant and Inman

II, placed the Inmans in Logan, Ohio at 5:45 PM on March 22, 2011. The GPS unit placed the

Inmans in Logan until 8:07 PM, when the unit was turned off. The unit was turned back on at

11:46 PM in Nelsonville. From that point, the GPS traveled northbound through county township

roads, going through the city of McConnelsville, then to Zanesville, across Interstate 70, and up

Interstate 77 back to the Akron-Cleveland area. The GPS then stopped at the Blu Sonic Car

2
  The Inmans had admitted to law enforcement that they were traveling together on the night of March 22, 2011, and
that they had the Garmin GPS unit with them on that night. The Inmans denied, however, that they were in Logan,
Ohio; instead the Inmans insisted that they were in Cleveland.
Ross App. No. 13CA3374                                                                             5


Wash in Seven Hills, Ohio, where video surveillance showed the Inmans cleaning out the Crown

Victoria and dismantling and removing a black spotlight that was affixed to the vehicle.

         {¶ 10} After leaving the car wash, the Inmans traveled to Pearl Road Auto Parts in

Cleveland, Ohio. An employee of Pearl Road Auto Parts testified that on March 23, 2011,

appellant traded him four almost new tires that were on the Crown Victoria for four lesser quality

tires.

         {¶ 11} Aaron Miller, Chief of the Logan Police Department, testified that on March 29,

2011, law enforcement, “based upon information developed during the investigation,” was able

to determine that Summer had been killed and that her body was located in the septic tank behind

the Faith Tabernacle Church. Thus, exactly one week after Summer was kidnapped, the lid of the

septic tank was removed and Summer’s body was discovered head first in the septic tank. The

only part of Summer’s body that protruded above the sewage was one of her shoeless feet.

         {¶ 12} Dr. Brian Casto, a deputy coroner employed at the Montgomery County

Coroner’s Office, performed Summer’s autopsy. Dr. Casto testified that the official cause of

death was homicide by means of ligature strangulation. Casto explained that the zip tie fastened

around Summer’s neck was made so tight that he had to wedge wire cutters under it to remove

the tie. Dr. Casto also concluded that Summer was deceased prior to entering the septic tank.

         {¶ 13} It was revealed during trial that upon completion of the state’s case, appellant

wished to call to the stand, former Chief Deputy Matt Speckman of the Hocking County

Sheriff’s Department, to elicit testimony regarding a portion of a statement that Sandra Inman

made to Speckman on March 29, 2011. In particular, appellant wished to elicit a statement in

which Sandra Inman told Speckman that her son, Inman II, was solely responsible for strangling

Summer with the zip tie in the backseat of the vehicle, and that appellant was driving the vehicle
Ross App. No. 13CA3374                                                                               6


when Summer was killed. When the state was made aware of appellant’s intention to introduce

Sandra’s statement, through Speckman, it raised an objection. A lengthy discussion regarding the

admissibility of the statement was conducted outside the presence of the jury. The trial court

ultimately determined that neither case law precedent nor the evidentiary rules permitted the

introduction of the statement.

       {¶ 14} At trial, appellant also attempted to introduce a portion of the state’s opening

statement from the trial of Inman II. In particular, appellant wished to introduce the prosecutor’s

remarks, made during opening statements, that it was Inman II that pulled the zip tie around

Summer’s neck. Again, after a lengthy discussion of the evidentiary rules, the trial court did not

permit the appellant to introduce the statement.

       {¶ 15} On February 4, 2013, the jury convicted appellant on all the counts listed in the

indictment. A mitigation hearing was held on February 6, 2013. During the mitigation hearing,

three witnesses testified on appellant’s behalf, including Dr. James P. Reardon a licensed

psychologist. The appellant also read an unsworn statement on his own behalf.

       {¶ 16} At the conclusion of the penalty phase, the jury determined that the aggravating

circumstances did not outweigh the mitigating factors beyond a reasonable doubt; and the jury

recommended that appellant should be sentenced to life imprisonment without the possibility of

parole. The trial court subsequently held a sentencing hearing and ordered such sentence on the

murder charges.

       {¶ 17} On March 8, 2013, appellant filed a notice of appeal with this court.

                                   II.     Assignment of Error

       {¶ 18} On appeal, appellant asserts the following assignment of error:

Assignment of Error:
Ross App. No. 13CA3374                                                                                 7


          DEFENDANT-APPELLANT WAS DENIED A FAIR TRIAL AND THE
          RIGHT TO PRESENT A DEFENSE CONTRARY TO OHIO LAW AND THE
          STATE AND FEDERAL CONSTITUTIONS.
          {¶ 19} In support of his sole assignment of error, appellant contends that the trial court

should have (1) permitted him to introduce Sandra’s statement, through the testimony of

Speckman; and (2) that the trial court should have allowed him to introduce the state’s comments

that were made during the opening statement of Inman II’s trial. Appellant contends that both

statements demonstrate that he was not the principal offender; and that he did not purposefully

kill Summer. The state argues here, like it did at trial, that the statements are inadmissible

hearsay. Appellant, on the other hand, contends that the statements are admissible under the rules

of evidence and established case law.

                                        III.   Law & Analysis

A.        Standard of Review

          {¶ 20} “The decision to admit or exclude evidence rests within the trial court's sound

discretion. Thus, a reviewing court will not reverse the trial court's decision absent an abuse of

discretion. The term ‘abuse of discretion’ implies that the court's attitude is unreasonable,

unconscionable, or arbitrary.” (Citations omitted.) State v. Tyler, 196 Ohio App.3d 443, 2011-

Ohio-3937, 964 N.E.2d 12, ¶ 24 (4th Dist.). “Furthermore, ‘[w]hen applying the abuse of

discretion standard, a reviewing court is not free to merely substitute its judgment for that of the

trial court.’ ” Id., quoting In re Jane Doe I, 57 Ohio St.3d 135, 137-138, 566 N.E.2d 1181

(1991).

B.        Admissibility of Sandra Inman’s Out of Court Statement to Law Enforcement

          {¶ 21} Appellant contends that Sandra Inman was unavailable to testify as a witness, and

thus, her out-of-court statement to Speckman was admissible under Evid.R. 804(B)(3), which

provides:
Ross App. No. 13CA3374                                                                                              8


           Hearsay exceptions. The following are not excluded by the hearsay rule if the

           declarant is unavailable as a witness: * * *

           (3) Statement against interest. A statement that was at the time of its making so

           far contrary to the declarant’s pecuniary or proprietary interest, or so far tended to

           subject the declarant to civil or criminal liability, or to render invalid a claim by

           the declarant against another, that a reasonable person in the declarant’s position

           would not have made the statement unless the declarant believed it to be true. A

           statement tending to expose the declarant to criminal liability, whether offered to

           exculpate or inculpate the accused, is not admissible unless corroborating

           circumstances clearly indicate the trustworthiness of the statement.

           {¶ 22} Appellant argues that each of the requirements for the admission of Sandra’s

statement under Evid.R. 804(B)(3) was met. First, he asserts that Sandra was unavailable to

testify as a witness by virtue of Evid.R. 601(B) – the spousal incompetence rule. Second, he

states that Sandra’s statement was “self-incriminating.” Finally, appellant asserts that Sandra’s

statement was corroborated by both the state’s opening statement in his son’s trial, and by the

stipulated testimony of John Anthony Methany.3

           {¶ 23} The state responds that Sandra was not unavailable to testify, and thus, Evid.R.

804(B)(3) does not apply. We agree. At the time that the trial court disallowed Speckman’s

testimony of Sandra’s statement, it had not been established that Sandra was unavailable to

testify.




3
 During trial, the parties stipulated that Mr. Methany would testify that on March 22, 2011, while driving his car in
Logan, Ohio, at approximately 7 p.m., he saw a white Crown Victoria. The parties further stipulated that Methany
would testify that the Crown Victoria looked like an old police cruiser; that a blond woman was driving the car; that
an unidentified male was in the front seat; and that Inman II was in the backseat.
Ross App. No. 13CA3374                                                                              9


       {¶ 24} It is true that appellant’s trial counsel indicated that if called to the stand to

testify, Sandra would invoke spousal privilege/incompetence and her Fifth Amendment right

against self-incrimination. Appellant, however, did not attempt to call Sandra as a witness. “ ‘A

showing of unavailability under Evid.R. 804 must be based on testimony of witnesses rather than

hearsay not under oath unless unavailability is conceded by the party against whom the statement

is being offered.’ ” State v. Osman, 4th Dist. Athens No. 09CA36, 2011-Ohio-4626, ¶ 73,

quoting State v. Keairns, 9 Ohio St.3d 228, 460 N.E.2d 245 (1984), paragraph three of the

syllabus; see also State v. Platt, 10th Dist. Franklin No. 03AP-1148, 2005-Ohio-705, ¶ 76

(holding that co-defendant, not called to testify was not “unavailable” for purposes of Evid.R.

804(B)(3), where defense counsel did not call co-defendant to stand because it was anticipated

that co-defendant would invoke his Fifth Amendment privilege against self-incrimination).

Furthermore, a spouse is not unavailable for purposes of Evid.R. 804, just because the spouse

may be incompetent to testify under Evid.R. 601(B). See State v. Smith, 9th Dist. Wayne No.

02CA0045, 2003-Ohio-2850, ¶ 10 (“If a spouse is incompetent to testify under Evid.R. 601(B),

the spouse is not unavailable under Evid.R. 804(A)(1).” This is especially true, because a

testifying spouse can waive incompetence and elect to testify. Evid.R. 601(B)(2).

       {¶ 25} Even if we were to assume, arguendo, that Sandra was unavailable for purposes

of Evid.R. 804(B)(3), we would find no fault with the trial court’s exclusion of Speckman’s

testimony. Appellant’s proffer of Speckman’s testimony indicated that Speckman would testify

that Sandra, appellant’s co-defendant, had implicated her son, Inman II, as Summer’s killer; and

that she and appellant were in the front seat of the Crown Victoria when Summer was murdered.

       {¶ 26} Sandra’s statement is not a statement against interest, but rather, the statement

places blame on her son for the murder. As explained by the Fifth District Court of Appeals:
Ross App. No. 13CA3374                                                                             10


        Evid.R. 804(B)(3) provides for the admission of statements against interest

        because it is assumed no reasonable person would fabricate self-incriminating

        remarks. While it may be unlikely a reasonable person would fabricate statements

        which implicate himself in a crime, it may be likely a reasonable person would

        fabricate statements neutral to his position and inculpatory of another. This is

        especially true in the case of a co-defendant, who often has an incentive to

        fabricate facts which are inculpatory of another. Because the rationale behind the

        admission of statements against interest does not support the admission of those

        portions of statement which are neutral to the declarant and/or inculpatory of

        another, we find such portions are inadmissible under Evid.R. 804(B)(3) and

        should be redacted prior to the admission of the inculpatory statement.

(Citations omitted.) State v. Stapleton, 5th Dist. Perry No. 97CA62, 1998 WL 666774, *4 (Aug.

31, 1998). See also State v. Rafferty, 2nd Dist. Champaign No. 2012CA15, 2013-Ohio-1585, ¶

16 (quoting Stapleton), and State v. Yarbrough, 95 Ohio St.3d 227, 2002-Ohio-2126, 767 N.E.2d

216, ¶ 63 (holding that Evid.R. 804(B)(3) requires that the declarant’s statement so far subject

him to criminal liability that a reasonable person would not make the statement unless true, and

that, “[a] reasonable person might easily make a false statement that minimized his involvement

in the offense.”).

        {¶ 27} In the case at hand, appellant wished to introduce the portion of Sandra’s

statement that accused their son of killing Summer. That statement, however, was not a

statement against Sandra’s own penal interest, and thus, it is not admissible under Evid.R.

804(B)(3).

C.      Admissibility of the State’s Opening Remarks in the Trial of Inman II
Ross App. No. 13CA3374                                                                            11


       {¶ 28} Appellant also wished to introduce the prosecution’s statement, made during

opening statements of his son’s trial, which alleged that Inman II was the person responsible for

fastening the zip tie around Summer’s neck. Appellant contends that the statement is admissible

as a non-hearsay admission of a party opponent under Evid.R. 801(D)(2).

       {¶ 29} Despite appellant’s arguments, it is well settled that counsel remarks made during

opening statements are not evidence. State v. Frazier, 73 Ohio St.3d 323, 338, 652 N.E.2d 1000

(1995); State v. Davis, 4th Dist. Ross No. 10CA3188, 2011-Ohio-1747, ¶ 31. Rather, opening

statements often serve to state the party’s theory of the case. State v. Warmus, 197 Ohio App.3d

383, 2011-Ohio-5827, 967 N.E.2d 1223, ¶ 24 (8th Dist.).

       {¶ 30} We fail to see how remarks that have no evidentiary value at the trial in which

they are made, are somehow admissible in the subsequent trial of a co-defendant. Simply put,

counsel remarks made during opening statements are not evidence, and thus are inadmissible,

whether offered at the trial in which they are made, or at a subsequent trial. Accordingly, the trial

court did not error in its refusal to permit appellant to introduce the remarks.

D.     Prejudice to Appellant

       {¶ 31} Even if the trial court erred in refusing to admit Sandra’s statement, or the

statement of the prosecutor made during opening statements of Inman II’s trial, we fail to see

how appellant was prejudiced.

       {¶ 32} “ ‘It is axiomatic that in order for there to be reversible error, there must be

prejudice to the appellant.’ ” State v. Evans, 4th Dist. Jackson No. 10CA1, 2012-Ohio-1562, ¶

43, quoting State v. Rembert, 5th Dist. Richland No. 04CA66, 2005-Ohio-4718, ¶ 15.

       {¶ 33} Appellant contends that the statements in question are important because they

demonstrate: (1) that he was not the principal offender in the murder of Summer; and (2) that he
Ross App. No. 13CA3374                                                                                                12


did not have the specific intent to kill Summer. Appellant, however, ignores the law of

complicity.4

         {¶ 34} R.C. 2903.01, defines aggravated murder, in pertinent part, as follows:5

         (A) No person shall purposefully6, and with prior calculation and design, cause

         the death of another * * *.

         (B) No person shall purposefully cause the death of another * * * while

         committing or attempting to commit, or while fleeing immediately after

         committing or attempting to commit, kidnapping * * *.

         {¶ 35} Under R.C. 2923.03(F), a defendant “may be convicted of [an] offense upon

proof that he was complicit in its commission, even though the indictment ‘is stated * * * in

terms of the principal offense’ and does not mention complicity.” State v. Herring, 94 Ohio St.3d

246, 251, 762 N.E.2d 940 (2002). R.C. 2923.03 defines complicity, in relevant part, as follows:

         (A) No person, acting with the kind of culpability required for the commission of

         an offense, shall do any of the following: * * *


         (2) Aid or abet another in committing the offense; * * *.


         {¶ 36} “To support a conviction for complicity by aiding and abetting pursuant to R.C.

2923.03(A)(2), the evidence must show that the defendant supported, assisted, encouraged,

cooperated with, advised, or incited the principal in the commission of the crime, and that the

defendant shared the criminal intent of the principal.” State v. Johnson, 93 Ohio St.3d 240, 754

N.E.2d 796 (2001), syllabus. The defendant’s intent may be inferred from the circumstances

4
  It should be noted that the trial court instructed the jury on the law of complicity.
5
  Appellant was indicted, tried, and convicted of aggravated murder in violation of R.C. 2903.01(A) and R.C.
2903.01(B).
6
  See R.C. 2901.22(A): “A person acts purposefully when it is his specific intention to cause a certain result, or,
when the gist of the offense is a prohibition against conduct of a certain nature, regardless of what the offender
intends to accomplish thereby, it is his specific intention to engage in conduct of that nature”).
Ross App. No. 13CA3374                                                                              13


surrounding the crime. Id.; see also State v. Markins, 4th Dist. Scioto No. 10CA3387, 2013-

Ohio-602, ¶ 32. The defendant’s “ ‘[p]articipation in criminal intent may be inferred from

presence, companionship and conduct before and after the offense is committed.’ ” Johnson at

245, quoting State v. Pruett, 28 Ohio App.2d 29, 34, 273 N.E.2d 884 (4th Dist.1971); see also

Markins at ¶ 33.


       {¶ 37} Here, appellant asserts that the statements demonstrate that he was not the

principal offender, and thus he did not act with the requisite criminal intent required for

aggravated murder, i.e., he did not purposefully cause the death of his daughter-in-law.


       {¶ 38} To resolve this issue we look to the circumstances surrounding Summer’s death

and appellant’s presence, companionship and conduct before and after Summer’s death to

determine whether appellant supported, assisted, encouraged, cooperated with, or advised the

principal in the aggravated murder of Summer.


       {¶ 39} According to the evidence adduced at trial, appellant accompanied his son and his

wife to the Century National Bank in Logan, knowing that Summer would be alone, at the bank.

At the bank, appellant and his son stun-gunned Summer, and forced her into the backseat of their

inescapable vehicle, a vehicle which appellant had purchased just days earlier. While in the

vehicle, someone tied three zip ties around Summer’s hands, and fastened the fatal zip tie around

her neck. After Summer was killed, appellant assisted his co-defendants in placing Summer’s

body in the septic tank of the Faith Tabernacle Church. Appellant also participated in cleaning

the vehicle, removing a spotlight from the vehicle’s body, and replacing the vehicle’s tires.

Finally, appellant participated in creating a false alibi and relating that alibi to law enforcement.
Ross App. No. 13CA3374                                                                             14


       {¶ 40} Considering the testimony at trial, there was ample evidence to support a verdict

that appellant was complicit in the killing of Summer and that appellant purposefully, and with

prior calculation and design, caused the death of Summer, or, alternatively, that appellant was

complicit in purposefully causing Summer’s death while committing or attempting to commit

kidnapping. Accordingly, any error by the trial court in preventing appellant from introducing

the statements was not prejudicial error, requiring reversal, because under the law of complicity

it need not be established that appellant was the principal offender.


       {¶ 41} We also note that both of appellant’s aggravated murder charges included

identical death penalty specifications. Such specification being that appellant committed

aggravated murder while committing, attempting to commit, or fleeing immediately after

committing or attempting to commit kidnapping and appellant was the principal offender; or

alternatively, that appellant committed aggravated murder while committing, attempting to

commit, or fleeing immediately after committing or attempting to commit kidnapping and that

appellant acted with prior calculation and design. In addition to finding appellant guilty on both

counts of aggravated murder, the jury also found that the state proved, beyond a reasonable

doubt, both alternative specifications attached to each aggravated murder charge. Moreover, the

state pursued the prior calculation and design specification during the mitigation phase of the

trial; not the principal offender specification. Thus, appellant’s argument is also without merit to

the extent that he contends the mitigation phase of the trial was unfair because of the trial court’s

refusal to permit the introduction of the statements.


                                        IV.     Conclusion
Ross App. No. 13CA3374                                                                           15


       {¶ 42} In sum, the trial court did not abuse its discretion in refusing to allow appellant to

introduce, at his trial, the statement of Sandra Inman, and the statement of the prosecution made

during opening remarks of Inman II’s trial. Moreover, even if we were to assume, arguendo, that

the exclusion of the statements was error, such error did not prejudice the appellant.

Accordingly, appellant’s sole assignment of error is overruled, and the trial court’s judgment of

conviction and sentence is affirmed.


                                                                        JUDGMENT AFFIRMED.
Ross App. No. 13CA3374                                                                           16


                                      JUDGMENT ENTRY


         It is ordered that the JUDGMENT IS AFFIRMED. Appellant shall pay the costs herein
taxed.
         The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing the Ross County
Court of Common Pleas to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously posted. The
purpose of a continued stay is to allow Appellant to file with the Supreme Court of Ohio an
application for a stay during the pendency of the proceedings in that court. If a stay is continued
by this entry, it will terminate at the earliest of the expiration of the sixty day period, or the
failure of the Appellant to file a notice of appeal with the Supreme Court of Ohio in the forty-
five day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme Court
of Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal prior to the expiration
of sixty days, the stay will terminate as of the date of such dismissal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the
Rules of Appellate Procedure.

Abele, P.J.: Concurs in Judgment & Opinion.
McFarland, J.: Concurs in Judgment Only.

                                                             For the Court

                                                             By:
                                                                   Marie Hoover, Judge


                                    NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the
time period for further appeal commences from the date of filing with the clerk.